Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Reasons for Allowance
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests a hybrid orthogonal signal generator comprising an input end configured to receive an RF signal, generate a hybrid orthogonal excitation signal, as stated in the claim in association with the remaining claim features.
As to dependent claims 2-10, these claims are allowed because each of these claims, either directly or indirectly, depends from allowed independent claim 1.

As to independent claims 11 and 13, these claims are allowed because each of these claims contains subject matter like that of independent claim 1 for which claim 1 is found to be allowable.

As to dependent claim 12, the claim is allowed because it depends from the allowed independent claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citations
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A
US-20050122185-A1
Podell, Allen F.
Podell discloses a coupler that can generate a hybrid orthogonal RF signal by using two conductors (12, 16, 42, 46). Some portions of these conductors are parallel and symmetric to each other. However, it is unclear if Podell has arc-shaped conductors because it discloses straight sided conductors (12, 16, 42, 46) as shown in Figs 1 and 2 even if the straight sides can form a spiral up or down. The claim requires the hybrid orthogonal RF signa to be used as an excitation signal.  Based on the instant specification the excitation signal can be understood to be an excitation signal for exciting a nucleon as found in the MRI field. It is unclear if the coupler disclosed in Podell is suitable for generating excitation signals [in an MRI application].  because its disclosed operating frequencies in are in GHz range which is significantly higher than that of typical excitation signals in an MRI application. Podell does not appear to render claimed invention according to any of the instant independent claims 1,11, and 13 unpatentable.

B
US-20090189712-A1
Jiang; Xin
Jiang discloses a spiral coupler like that of Podell as discussed above. Like Podell, Jiang does not appear to render claimed invention according to any of the instant independent claims 1,11, and 13 unpatentable.

C
US-20100308934-A1
Taracila; Victor
Taracila discloses a structure comprising a pair of conductors in a spiral shape which has arc-shaped conductor pathway somewhat like claimed in the instant application. However, the structure is such that it is unclear if it can generate a hybrid orthogonal signal.

D
US-20110032065-A1
Raczkowski; Jakub
Raczkowski discloses a structure having two parallel planar conductors. However, it is unclear if it can generate a hybrid orthogonal excitation signal.

E
US-20160056521-A1
Meharry; David E.

Meharry discloses a structure somewhat like claimed in the instant application. However, it is unclear if it can generate a hybrid orthogonal excitation signal as claimed in the instant application. Further its operating frequency is in the GHz range which is much higher than an excitation frequency in a typical MRI system.

F
US-20160291100-A1
Ha; Seunghoon
Ha discloses a set of cascaded 90-degree hybrid couplers (350, 352A, 354A, etc., cf. Fig. 3) that function like the one claimed in the instant application. However, it lacks a disclosure of detail of the structure claimed in the instant application. Ha does not render the claims of the instant application unpatentable.

G
US-20180006352-A1
Issakov; Vadim
Issakov discloses a hybrid orthogonal signal generator (coupler) like that claimed in the instant application. It includes a first conductor and a second conductor which are parallel and symmetric. However, it is unclear if it can be suitable for generating an excitation RF signal as claimed in the instant application because its operating frequency is much higher than that of a typical excitation RF pulse. Issakov does not render the claims of the instant application unpatentable.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852